Exhibit 10.1

STATE OF DELAWARE

CERTIFICATE OF AMENDMENT

OF CERTIFICATE OF INCORPORATION







UNIWELL ELECTRONIC CORPORATION, a corporation organized and existing under and
by virtue of the General Corporation Law of the State of Delaware.




DOES HEREBY CERTIFY:




FIRST: That at a meeting of the Board of Directors of UNIWELL ELECTRONIC
CORPORATION resolutions were duly adopted setting forth a proposed amendment of
the Certificate of Incorporation of said corporation, declaring said amendment
to be advisable and calling a meeting of the stockholders of said corporation
for consideration thereof. The resolution setting forth the proposed amendment
is as follows:

RESOLVED, that the Certificate of Incorporation of this corporation be amended
by changing the Article thereof numbered "FIRST" so that, as amended, said
Article shall be ANALYTICA BIO - ENERGY CORP.  and read as follows:

"FIRST: That the name of this corporation shall be: ANALYTICA BIO - ENERGY
CORP.”

SECOND: That thereafter, pursuant to resolution of its Board of Directors, a
special meeting of the stockholders of said corporation was duly called and held
upon notice in accordance with Section 222 of the General Corporation Law of the
State of Delaware at which meeting the necessary number of shares as required by
statute were voted in favor of the amendment.

THIRD: That said amendment was duly adopted in accordance with the provisions of
Section 242 of the General Corporation Law of the State of Delaware.

FOURTH: That the capital of said corporation shall not be reduced under or by
reason of said amendment.

IN WITNESS WHEREOF, said resolution has caused this Corporate seal to be
hereunto affixed and this certificate to be signed by Luiz Brasil its Authorized
Officer this 17th  day of July 2013.




By:  s/s

       Luiz Brasil

        President and Director



